Title: From John Adams to Jean de Neufville & Fils, 27 March 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Gentlemen
Leyden March 27. 1781

I have just received yours, inclosing the Lettres Hollandoise, and thank you for your Attention. You give me great Joy by your Account of the Arrival of a Vessell from Boston—hope We shall soon hear of more.
As to the Loan, I am not indifferent about its Success. My own Reputation with Some People, in Europe and America will depend in Some measure upon it. But this has little Weight with me—it is of Importance to America, to have a Comptoir, or Banker in Amsterdam upon whom Congress could occasionally draw, as they have at Paris and Madrid.
And my Instructions from Congress are Such as rendered it my indispensable duty to open a Loan, and try the Experiment.
If it does not Succeed, I shall have done my duty. But the Same Duty requires that I should write an Account to Congress, and to Dr. Franklin, of its Success. To Congress that they may draw their Bills in future upon Paris and Madrid. To Dr. Franklin that he may be able to obtain the Money of the Court of Versailles, to discharge the Bills I have already accepted. In this Case Mr. Grand the Banker in Paris, will give orders, as I expect to the House of Horneca Fizeau & Co at Amsterdam to pay the Bills. This, you See, will make it publick that my Loan has not Succeeded—and the whole will divert that Part of the Trade of America which would naturally have flowed to Amsterdam to France and Spain. I shall be mortified at this: but there will be one Consolation, We Shall have no Interest to pay, but what We please and where We please, for the Money obtained of those Courts, has been generously granted, without any terms whatsoever, respecting the Terms of Interest or the Time of Payment of Interest or Principal.
We shall be under more obligations at Paris and Madrid, and less else where. I am not therefore anxious, nor will I depart a Single doit from the Terms, if the whole falls through. I have already gone farther, than will be for the good of my Reputation, or promote the Intercourse between the two Countries.
The Secret Intelligence you give me, I am rejoiced to hear. It shall remain a Secret with me. I have a great deal of News too, which I must keep a Secret at present, but which holds out hopes of Great and good Things to our righteous Cause. I expect to learn more of it, every hour.
I am with great Respect &c.
I inclose Mr. Hodgsons 3 Bills and your 8.
